NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             APR 21 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

FERNANDO ARAUJO-FLORES,                          No. 13-71186

              Petitioner,                        Agency No. A074-305-403

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted April 9, 2014
                            San Francisco, California

Before: TALLMAN and CLIFTON, Circuit Judges, and DUFFY, District Judge.**

       Fernando Araujo-Flores, a native and citizen of Mexico, petitions for review

of a Board of Immigration Appeals order affirming the Immigration Judge’s

finding that he was removable as a controlled substances offender. See 8 U.S.C.

§ 1227(a)(2)(B)(i). We deny the petition for review.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Kevin Thomas Duffy, District Judge for the U.S.
District Court for the Southern District of New York, sitting by designation.
      Araujo-Flores was convicted for violations of California Health & Safety

Code § 11550(a). That statute criminalizes being under the influence of a specified

and finite list of substances (a subset of California’s controlled substances

schedules), which are set out in the disjunctive. A plain reading of the statute

therefore reveals that it “list[s] potential offense elements in the alternative.”

Descamps v. United States, 133 S. Ct. 2276, 2283 (2013); see also Coronado v.

Holder, No. 11-72121, 2014 WL 983621, at *4 (9th Cir. Mar. 14, 2014) (holding a

drug possession statute containing language virtually identical to the drug

intoxication statute at issue here to be divisible). As such, the statute under which

Araujo-Flores was convicted is divisible, and we can therefore apply the modified

categorical approach.1

      The judicially noticeable documents that form the record of Araujo-Flores’s

two convictions reflect a plea of guilty to count 1, charge “HS11550(a).” The

charging documents, also judicially noticeable, are single-count complaints

charging Araujo-Flores in count 1 of being “under the influence of a controlled

substance, to wit: methamphetamine, in violation of HEALTH AND SAFETY



      1
         For purposes of reaching this conclusion, we grant Araujo-Flores’s motion
to take judicial notice and take notice of the jury verdict forms from People v.
Nguyen. The jury verdict forms do not and cannot change the plain meaning of the
statute.

                                            2
CODE SECTION 11550(a).” Looking at the charging documents in conjunction

with the plea of guilty and the court minutes memorializing the judgment, we are

left with no doubt that Araujo-Flores pled guilty to being under the influence of

methamphetamine. See, e.g., United States v. Valdavinos-Torres, 704 F.3d 679,

687–88 (9th Cir. 2012). Methamphetamine is a substance controlled under the

federal Controlled Substances Act. See 21 C.F.R. § 1308.12(d)(2). Accordingly,

Araujo-Flores’s offense of conviction qualifies as a controlled substances offense

under 8 U.S.C. § 1227(a)(2)(B)(i) and is a proper basis for his removal.

      PETITION DENIED.




                                         3